Gordon McCloud, J.
¶46 (concurring in dissent) — I agree with, and have signed, the dissent in this case. I write separately to address the majority’s public trial analysis. The majority concludes that the August 2006 pretrial meeting in chambers between the trial judge, the guardian ad litem, and counsel (but not Mr. Morgan) was a “status conference” to which the public trial right did not attach. Majority at 326.1 disagree.
¶47 The context shows that it was far more than a simple status conference. It was identified as a motion hearing at the time of the hearing. Verbatim Report of Proceedings (Pretrial Hr’gs) (Aug. 30, 2006) at 28 (“[T]his is the State’s motion for further proceedings related to involuntarily medicating Mr. Morgan.”). Further, it was identified as the hearing at which the State wanted to bolster its factual record and legal argument about why forcible medication was permissible, a very nontrivial subject. Id. at 29. And in the judge’s order to involuntarily medicate Mr. Morgan, entered in December 2006, he seems to have referred back to the August hearing in saying that he had considered “oral argument from counsel.” Suppl. Clerk’s Papers at 81.
¶48 The hearing at issue in this case was thus more like a competency hearing or involuntary commitment hearing than a mere status update. Competency proceedings are presumptively public. State v. Chen, 178 Wn.2d 350, 359 & n.12, 309 P.3d 410 (2013) (Gordon McCloud, J., concurring) *336(citing U.S. Const. amend. I; Wash. Const, art. I, § 10). And so are involuntary commitment proceedings. In re Det. of D.F.F., 172 Wn.2d 37, 46-47, 256 P.3d 357 (2011) (citing Wash. Const. art. I, § 10). I would therefore hold that the hearing in this case was presumptively public.
Fairhurst, J., concurs with Gordon McCloud, J.